Exhibit 10.13

Form of Restricted Stock Agreement

AMENDED AND RESTATED REVLON, INC. STOCK PLAN

RESTRICTED STOCK AGREEMENT dated as of [                     , 200  ], between
REVLON, INC., a Delaware corporation ("Revlon" and, together with Revlon's
affiliates, the "Company"), and                                          (the
"Grantee").

Revlon's Compensation and Stock Plan Committee (the "Committee") has determined
that the objectives of the Amended and Restated Revlon, Inc. Stock Plan (the
"Plan") will be furthered by granting to the Grantee shares of Common Stock,
subject to certain restrictions, upon the terms and conditions hereinafter
contained ("Restricted Stock" or the "Restricted Stock Award").

In consideration of the foregoing and of the mutual undertakings set forth in
this Restricted Stock Agreement (the "Agreement"), the Company and the Grantee
agree as follows:

SECTION 1. Number of Shares.    Subject to Section 10 of this Agreement, the
Company hereby grants to the Grantee the number of shares of Restricted Stock
set forth on Schedule 1 hereto. The Grantee shall not be required to make any
payment for the Restricted Stock.

SECTION 2. Restrictions.

(a)    Lapse of Restrictions.    For so long as the Restricted Stock Award shall
not be cancelled pursuant to the terms of the Plan or this Agreement, the
restrictions relating to the Restricted Stock Award which is the subject of this
Agreement shall lapse as to one third of the shares of Restricted Stock on each
of [                     , 200  ], [                 , 200  ] and [            
    , 200  ].

(b)    Issuance of Certificate Upon Lapse of Restrictions.    Upon the
occurrence of a lapse of restrictions relating to the shares of Restricted
Stock, as set forth in this Section 2, the Company shall issue to the Grantee or
the Grantee's personal representative a stock certificate representing one share
of Common Stock, free of the restrictive legend described in Section 9 hereof,
in respect of each share of Restricted Stock with respect to which such
restrictions have lapsed. If certificates representing such Restricted Stock
shall have theretofore been delivered to the Grantee, such certificates shall be
returned to the Company, complete with any necessary signatures or instruments
of transfer prior to the issuance by the Company of such unlegended share of
Common Stock.

SECTION 3. Voting; Dividends.    Prior to the date that restrictions lapse
pursuant to Section 2 of this Agreement, the Grantee shall have no right to vote
and no right to receive dividends with respect to the Restricted Stock. Subject
to the restrictions set forth in the Plan and this Agreement, from and after the
date that restrictions lapse pursuant to Section 2 of this Agreement, the
Grantee shall possess all incidents of ownership of the shares of Restricted
Stock granted hereunder, including the right to receive dividends with respect
to such shares of Restricted Stock and the right to vote such shares of
Restricted Stock, but only with respect to the shares of Restricted Stock for
which such restrictions have lapsed pursuant to Section 2.

SECTION 4. Taxes.    As a condition to receipt of a stock certificate pursuant
to Section 2(b) of this Agreement, the Grantee shall pay to the Company promptly
upon request, and in any event at the time the Grantee recognizes taxable income
in respect of the shares of Restricted Stock (which would include the date that
restrictions lapse pursuant to Section 2 hereof), an amount equal to the taxes
the Company determines it is required to withhold under applicable tax laws with
respect to the shares of Restricted Stock. Such payment shall be made in the
form of cash or in such other manner as the Company in its sole discretion may
permit from time to time in accordance with Section 3.4 of the Plan. The Grantee
further agrees and acknowledges that all other taxes, duties and fees related to
the lapse of restrictions are for the Grantee's account and must be paid
directly by the Grantee. The Grantee may not make an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, with respect to
the grant of any shares of Restricted Stock hereunder.


--------------------------------------------------------------------------------


SECTION 5. Termination of Employment.

(a)    Effective as of the date of the Grantee's termination of employment with
the Company for any reason, all Restricted Stock which is unvested or as to
which all restrictions have not lapsed as provided in Section 2 of this
Agreement shall be cancelled, except to the extent the Committee may otherwise
determine.

(b)    Nothing in the Plan or this Agreement shall confer upon the Grantee or
any other person the right to continue in the employment of the Company or
affect any right which the Company may have to terminate the employment of the
Grantee or any other person.

(c)    If the Grantee ceases employment with the Company and accepts employment
with a competitor in violation of the Company's Employee Agreement as to
Confidentiality and Non-Competition, as in effect from time to time, or any
other non-competition agreement or covenant executed by the Grantee, then the
value of any Restricted Stock which vested during the 12 month period prior to
the date of termination shall be repaid to the Company by the Grantee, in cash,
within ten (10) days of such acceptance of employment and the Company is hereby
authorized to deduct such amount from any other amounts otherwise due the
Grantee.

SECTION 6.Plan Provisions to Prevail.    This Agreement shall be subject to all
of the terms and provisions of the Plan, which are incorporated hereby and made
a part hereof, including, without limitation, the provisions of Section 2.9(c)
of the Plan (generally prohibiting the sale of shares not owned or immediately
issuable and failure to duly deliver shares in settlement), Section 3.2 of the
Plan (generally relating to consents required by securities and other laws),
Section 3.5 of the Plan (relating to changes in capitalization) and Section 3.11
of the Plan (generally relating to the effects of certain reorganizations and
other extraordinary transactions). Any term defined in the Plan shall have the
same meaning in this Agreement. In the event there is any inconsistency between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
govern.

SECTION 7. Grantee's Acknowledgment.    By entering into this Agreement, the
Grantee agrees and acknowledges that (a) he has received, read and understood a
copy of the Plan, including Section 3.8(c) of the Plan (generally relating to
waivers of claims to continued exercise or vesting of awards, damages and
severance entitlements related to non-continuation of awards), and this
Agreement and accepts the shares of Restricted Stock upon all of the terms
thereof, and (b) that no member of the Committee shall be liable for any Plan
Action (as defined in the Plan), including without limitation any action or
determination made in good faith with respect to the Plan or any award
thereunder or under this Agreement. The Grantee has reviewed with his or her own
advisors the tax and other consequences of the transactions contemplated by this
Agreement. The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to all matters of this Agreement.

SECTION 8.Nontransferability.    No shares of Restricted Stock granted to the
Grantee under this Agreement shall be assignable or transferable by the Grantee
(voluntarily or by operation of law), other than by will or by the laws of
descent and distribution prior to the lapse of restrictions set forth in the
Plan and this Agreement applicable thereto.

SECTION 9. Legend on Certificates.    The Grantee agrees that any certificate
issued for shares of Restricted Stock prior to the lapse of any outstanding
restrictions relating thereto shall be inscribed with the following legend:

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the "Restrictions"), contained in the Amended and Restated Revlon,
Inc. Stock Plan (the "Plan") and an agreement entered into between the
registered owner and Revlon, Inc. (the "Agreement"). Any attempt to dispose of
these shares in contravention of the Restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation, encumbrance or otherwise, shall be
null and void and without effect.


--------------------------------------------------------------------------------


SECTION 10. Conditions.

(a)    Notwithstanding anything contained in this Agreement to the contrary the
grant of the award pursuant to Section 1 hereof is conditioned upon and subject
to the Grantee's execution and delivery to the Company of an executed copy of
this Agreement.

(b)    By entering into this Agreement and as a condition for receiving the
grant of the award pursuant to Section 1 hereof, the Grantee agrees to fully
comply in all respects with the terms of the Company's Employee Agreement as to
Confidentiality and Non-Competition, whether or not the Grantee is a signatory
thereof, with the same effect as if the same were set forth herein in full. A
copy of the Employee Agreement as to Confidentiality and Non-Competition is
attached hereto and made a part hereof.

(c)    The Restricted Stock Award which is the subject of this Agreement was
granted under the Plan on [                 , 200  ] subject to the approval of
the Plan by the Company's stockholders at the Company's Annual Meeting of
Stockholders on [                 , 200  ], which approval was granted.

SECTION 11. Notices.    Any notice to be given to the Company hereunder shall be
in writing and shall be addressed to the Treasurer of Revlon, with copies to the
Executive Vice President, Chief Legal Officer and General Counsel and the
Director of Compensation and Benefits, each at 237 Park Avenue, New York, NY
10017, or at such other address as the Company may hereafter designate to the
Grantee by notice as provided herein. Any notice to be given to the Grantee
hereunder shall be addressed to the Grantee at the address set forth below, or
at such other address as the Grantee may hereafter designate to the Company by
notice as provided herein. Notices hereunder shall be deemed to have been duly
given when received by personal delivery or by registered or certified mail to
the party entitled to receive the same.

SECTION 12. Successors and Assigns.    This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company and, to the extent set forth in Section 3.3 of the Plan and Section 8 of
this Agreement, the heirs and personal representatives of the Grantee.

SECTION 13. Governing Law.    This Agreement shall be governed by the laws of
the State of New York applicable to agreements made and to be performed entirely
within such state.

SECTION 14. Modifications to Agreement; Waivers.    This Agreement may not be
altered, modified, changed or discharged, except by a writing signed by or on
behalf of both Revlon and the Grantee. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

SECTION 15. Other Company Actions.    Nothing contained in this Agreement shall
be construed to prevent the Company from taking any action which is deemed by it
to be appropriate or in its best interest, whether or not such action would have
an adverse effect on the Restricted Stock Award granted under this Agreement.
Neither the Grantee nor any other person shall have any claim against the
Company as a result of any such action.

SECTION 16. Committee Authority.    The Committee shall have full authority to
interpret, construe and administer the terms of this Agreement in its sole
discretion. The determination of the Committee as to any such matter of
interpretation, construction or administration shall be final, binding and
conclusive on all parties.

SECTION 17.  No Violation of Securities Laws; Securities Trading Policy.

(a)    The Company shall not be obligated to make any payment hereunder if such
payment, in the opinion of counsel for the Company, would violate any applicable
securities laws. The Company shall be under no obligation to register any shares
of Common Stock or any other property pursuant to any securities laws on account
of the transactions contemplated by this Agreement.

(b)    It is understood and agreed that under the Company's Confidentiality of
Information and Securities Trading Policy, as is in effect from time to time
(the "Trading Policy"), employees and Directors of the Company, including
Grantees of restricted stock, may be restricted from selling shares of
restricted stock after the restrictions lapse and during certain "restricted
periods." As of the date of this Agreement, the


--------------------------------------------------------------------------------


"restricted periods" commence on the first day of each fiscal quarter of the
Company (i.e., April 1, July 1, October 1 and January 1) and continue until two
business days after the public release of the Company's earnings for the prior
quarter (this period may change from time to time). Accordingly, if restrictions
lapse during a restricted period under the Trading Policy, the Grantee may be
restricted from selling Common Stock to pay the Company applicable withholding
taxes, if provided for pursuant to the terms of Section 4 of this Agreement.

SECTION 18. Severability.    Notwithstanding any other provision of this
Agreement, if any provision of this Agreement is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any person, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the sole
discretion of the Committee, materially altering the intent of the Agreement,
such provision shall be stricken as to such jurisdiction or person, and the
remainder of the Agreement shall remain in full force and effect.

SECTION 19. Headings.    The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement.

SECTION 20. Fractional Shares.    No fractional shares of Common Stock shall be
issued or delivered pursuant to this Agreement, and the Committee in its sole
discretion shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional shares or whether any
rights to any fractional share shall be canceled, terminated, or otherwise
eliminated without payment of any consideration.

SECTION 21. Entire Agreement.    This Agreement and the Plan contains the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersedes all prior communications, representations
and negotiations, written or oral, in respect thereto. Neither the Company nor
the Committee nor the Grantee have made any promises, agreements, conditions or
understandings, either orally or in writing, concerning the option grant that
are not included in this Agreement or the Plan.

SECTION 22. Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

[spacer.gif] REVLON, INC.

[spacer.gif] By:
                                                                            

[spacer.gif] Name:
Title:

[spacer.gif]
                                                                                    

[spacer.gif] (Signature of Grantee)

[spacer.gif]
                                                                                    

[spacer.gif] (Printed Name)

[spacer.gif]
                                                                                    

[spacer.gif] (Address)


--------------------------------------------------------------------------------
